department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division number release date date sep person to contact identification n urn ber telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail- retwn receipt requested dear this is a final adverse determination_letter that your organization was not exempt from taxation under sec_501 as described under sec_501 of the internal_revenue_code irc the denial of your tax exempt status is effective july 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours john a koskinen commissioner by margaret von lienen director eo examinations enclosures publication internal_revenue_service date date department of the treasury capitol street fresno ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the irc provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director exempt_organizations examinations enclosures publication publication report of examination letter catalog number 34809zf form 886a n arne of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended xx issues issue -should the revenue code code sec_501 be revoked on the grounds that inurement exists foundation tax exempt status under internal issue should the foundation's tax exempt status under code sec_501 c be revoked on the grounds that it did not demonstrate it is operated for a charitable purpose facts the foundation submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code attachment to the internal_revenue_service service on february 20xx an attachment to part ii activities and operational information states in part foundation serves as both the fiscal and supportive intermediary service the organization which better serves that individual the family and the county with a fighter level of autonomy and control the plan of care which provides vocational and daily living supports the foundation allows to grow in relationships contribute to his community take responsibility for his decisions and actions be treated with dignity and respect and have control_over and manage his budget foundation is centered around a copy of the foundation's articles of incorporation or bylaws was not found in the determination file the foundation provided additional information to the service in subsequent correspondence to secure tax exempt recognition and provided a mission statement attachment item 1a foundation to provide for the highest quality supports to enrich it is the aim of the the lives of persons with disabilities we have a strong desire to provide a safe and compatible environment in which any individual can progress to their full potential we aim to develop an individual plan of care to help promote skill development and assist any individual we hope to promote a stress free environment and help individuals live as independently as possible our role as a support system is to assist any individual it is our aim as an agency to continue to promote choices and independence for people in other correspondence attachment item d the foundation stated it was seeking non profit status as a health service agency dedicated to the promotion or lifestyle of choice and independence for persons with disabilities in other correspondence attachment item 4a the foundation stated it was an independent support coordination unit and was to receive referrals from county and state agencies form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended xx in other correspondence attachment item a the foundation stated it would provide another option for persons with disabilities all disabled individuals receive the individualized care all disabled persons wishing to use the foundation in letter dated may 20xx attachment the foundation stated it was microboard organization set up to service persons with disabilities currently the organization is providing services for the care of the organization receives funding to provide hour care for department of public welfare provided a the commonwealth of developmental programs bulletin dated july 20xx attachment states a microboard is a small non-profit corporation which is created with the specific intent of supporting an individual with developmental disability and is committed to the individual's needs and desires for self-determination a microboard works to address an individual's planning and support needs now and into the future such boards are created based upon the person centered planning philosophy and are designated specifically to support one individual the micro board is a legal nonprofit organization but not a c microboard association website attachment states that a law code sec_501 provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office federal tax regulations sec_1 c -1 a states in part that in order to be exempt as an organization described in code sec_501 c the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 c sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xx in wendy l parker rehabilitation foundation inc v commissioner the us tax_court held that a substantial amount of the organization's funds were be expended for the benefit of wendy parker wendy parker was pre-selected as the sole recipient of funds throughout your formation the result of the operations is a substantial private benefit wendy parker which precludes exemption under c government's position issue the foundation's tax exempt status under code sec_501 should be revoked on the grounds that inurement exists the foundation's sole purpose is to provide services to one person of the foundation's earnings inure to and incurred expenses relate to will be used to provide services for as a substantial beneficiary of its disbursements the detrimental factor resulting in inurement because inurement amount is of the foundation's earnings benefit the foundation's selection of is the only beneficiary of the foundation's activities the care all funds received are used and future funds benefit because all the foundation's activities all issue the foundation's tax exempt status under code sec_501 should be revoked on the grounds that it did not demonstrate it is operated for a charitable purpose the foundation's proposed activities were to provide services to individuals presumably a charitable_class but no documentation has been provided to substantiate the proposed activities providing services to one or a few individuals results in inurement and precludes the foundation from being regarded as operating for a charitable purpose taxpayer's position the taxpayer has not provided a definitive position once a position is provided it will be incorporated into this report conclusion a conclusion will be made once the taxpayer provides a response form 886-a rev department of the treasury- internal_revenue_service page -3-
